Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

This Amendment No. 1 to Amended and Restated Registration Rights Agreement,
dated as of May 10, 2018 (this “Amendment”), is entered into by and among Virtu
Financial, Inc. (the “Company”) and the parties named on the signature
pages hereto (collectively, the “Parties”). Capitalized terms used herein and
not otherwise defined shall have their respective meanings set forth in the
Registration Rights Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Company, TJMT Holdings LLC (the “Viola Holder”), North Island
Holdings I, LP (the “North Island Holder”), Havelock Fund Investments Pte Ltd
(“Havelock”), Aranda Investments Pte. Ltd. (“Aranda” and, together with
Havelock, the “Temasek Holders”) are parties to the Amended and Restated
Registration Rights Agreement, dated as of April 20, 2017 (the “Registration
Rights Agreement”), by and among the Company and certain of its stockholders
party thereto;

 

WHEREAS, Section 3.6 of the Registration Rights Agreement provides that the
Registration Rights Agreement may be amended if such amendment is consented to
in writing by the Company, the Viola Holder, the North Island Holder and the
Temasek Holders;

 

WHEREAS, each of Messrs. Vincent Viola and Michael Viola wishes to become party
to the Registration Rights Agreement; and

 

WHEREAS, the Company, the Viola Holder, the North Island Holder and the Temasek
Holders wish to amend certain provisions of the Registration Rights Agreement as
provided herein.

 

NOW, THEREFORE, in consideration of the mutual agreements set forth in the
Registration Rights Agreement and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and each
of the parties to this Amendment, each intending to be legally bound, do hereby
agree as follows:

 

1.                                      For all purposes of the Registration
Rights Agreement, the term “Viola Holder” shall be amended to mean Mr. Vincent
Viola, Mr. Michael Viola and TJMT Holdings LLC collectively.  Each of
Mr. Vincent Viola and Mr. Michael Viola shall have all the rights of the Viola
Holder under the Registration Rights Agreement and agree to become a party to
the Registration Rights Agreement and to perform all of the obligations of the
Viola Holder under the Registration Rights Agreement.

 

2.                                      The parties further acknowledge that the
persons listed as Additional Holders in Annex A of this Amendment are Other
Holders for all purposes of the Registration Rights Agreement.

 

3.                                      Except as expressly set forth herein,
the Registration Rights Agreement will be and is unchanged and will remain in
full force and effect.  On and after the date hereof, each

 

--------------------------------------------------------------------------------


 

reference in the Registration Rights Agreement to “this Agreement,” “herein,”
“hereof,” “hereunder” or words of similar import shall mean and be a reference
to the Registration Rights Agreement as amended hereby.  To the extent that a
provision of this Amendment conflicts with or differs from a provision of the
Registration Rights Agreement, such provision of this Amendment shall prevail
and govern for all purposes and in all respects.

 

4.                                      This Amendment shall be governed by and
construed in accordance with the Registration Rights Agreement.

 

5.                                      This Amendment may be executed and
delivered in one or more counterparts, and by the different parties hereto in
may be executed in multiple counterparts, including by means of facsimile or
.pdf, each of which shall be deemed an original, but all of which together shall
constitute the same instrument.

 

6.                                      This Amendment shall be governed by and
construed in accordance with the laws of the State of Delaware.

 

7.                                      The Parties agree that any suit, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Amendment or the transactions
contemplated by this Amendment (whether brought by any Party or any of its
Affiliates or against any Party or any of its Affiliates) shall be brought in
the Delaware Chancery Court or, if such court shall not have jurisdiction, any
federal court located in the State of Delaware or other Delaware state court,
and each of the Parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum.  Process in any such suit, action or proceeding may be
served on any Party anywhere in the world, whether within or without the
jurisdiction of any such court.  Without limiting the foregoing, each Party
agrees that service of process on such Party as provided in Section 3.1 shall be
deemed effective service of process on such Party.

 

8.                                      WAIVER OF JURY TRIAL. EACH OF THE
PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AMENDMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AMENDMENT.

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, all as of the date first
written above.

 

 

VIRTU FINANCIAL, INC.

 

 

 

By:

/s/ Douglas A. Cifu

 

Name:

Douglas A. Cifu

 

Title:

Chief Executive Officer

 

 

 

 

Vincent Viola

 

 

 

/s/ Vincent Viola

 

 

 

Michael Viola

 

 

 

/s/ Michael Viola

 

 

 

 

 

VIOLA HOLDER

 

 

 

TJMT HOLDINGS LLC

 

 

 

By:

/s/ Michael Viola

 

Name:

Michael Viola

 

Title:

Class B Managing Member

 

 

 

 

NORTH ISLAND HOLDER

 

 

 

NORTH ISLAND HOLDINGS I, LP

 

 

 

By:

North Island Holdings I GP, LP, its general partner

 

 

 

 

By:

North Island Ventures, LLC, its general partner

 

 

 

By:

/s/ Jeremy Henderson

 

Name:

Jeremy Henderson

 

Title:

C.O.O.

 

--------------------------------------------------------------------------------


 

 

TEMASEK HOLDERS

 

 

 

HAVELOCK FUND INVESTMENTS PTE LTD

 

 

 

By:

/s/ Png Chin Yee

 

Name:

Png Chin Yee

 

Title:

Authorized Signatory

 

 

 

 

ARANDA INVESTMENTS PTE. LTD.

 

 

 

By:

/s/ Png Chin Yee

 

Name:

Png Chin Yee

 

Title:

Png Chin Yee

 

--------------------------------------------------------------------------------